                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:16-CR-00230-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
CARL LEE FERRELL,                      )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on the pro se Defendant’s motion to reduce his

sentence pursuant to Sections 402 and 404 of the First Step Act of 2018 (Doc No. 50). For reasons

explained below, Defendant is ineligible for relief under those sections, so his motion is denied.

       On August 3, 2010, Congress enacted the Fair Sentencing Act, which was created “[t]o

restore fairness to Federal cocaine sentencing.” Pub. L. 111-220 (2010). Relevant here, Section

2 of the Fair Sentencing Act “reduce[d] the sentencing disparity between crack cocaine offenses

and powder cocaine offenses by lowering the crack-to-powder ratio from 100-to-1 to 18-to-1.”

United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013). “Additionally, the Fair Sentencing Act

eliminated the mandatory minimum sentence for ‘simple possession’ of cocaine base.” United

States v. Wirsing, 943 F.3d 175, 178 (4th Cir. 2019), as amended (Nov. 21, 2019).

       Initially, “those defendants who were sentenced before August 3, 2010 and whose

applicable Guideline range was not lowered by one of the Guidelines amendments continued to

have no way to access the benefits of the Fair Sentencing Act.” Id. at 179. This is despite the fact

that “excluded individuals . . . almost certainly would have faced a different sentence if they had

been charged, convicted and sentenced after the Fair Sentencing Act.” Id. To remedy this, on

December 21, 2018, Congress enacted the First Step Act, which provides that the “court that
imposed a sentence for a covered offense may, on motion of the defendant . . . impose a reduced

sentence as if . . . the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Pub. L. 115-391, § 404(b) (2018). The Act further clarifies that a “covered

offense” is a “violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was committed before August

3, 2010.” Id. § 404(a) (emphasis added). Finally, the Act emphatically states that “no court shall

entertain a motion made under this section to reduce a sentence if the sentence was previously

imposed . . . in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing

Act of 2010.” Id. § 404(c); see Wirsing, 943 F.3d at 186 (recognizing that defendants are broadly

eligible for relief unless “excluded pursuant to the express limitations in Section 404(c)”).

        Here, Defendant was sentenced on September 21, 2016—well-after Sections 2 and 3 of the

Fair Sentencing Act were enacted. (Doc. No. 46). Defendant is therefore ineligible for a sentence

reduction under Section 404 of the First Step Act. See, e.g., United States v. Shakellwood, No.

7:16-CR-63, 2019 WL 5814942, at *2 (E.D.N.C. Nov. 6, 2019).

        Defendant also argues he qualifies for a reduction under Section 402, which amended the

safety valve provisions of 18 U.S.C. § 3553(f). But by its terms, that amendment applies “only to

a conviction entered on or after the date of enactment of [the] Act,” i.e., on or after December 21,

2018. Pub. L. 115-391, § 402. Defendant’s conviction preceded enactment, so he cannot benefit

from the amendment. See, e.g., United States v. Vargas, 781 F. App’x 815, 821 (11th Cir.

2019), cert. denied, 2020 WL 129689 (Jan. 13, 2020).

        Finally, Defendant reports he has taken several steps to improve himself, including taking

several courses, maintaining steady employment, and mentoring new inmates. While those efforts
alone cannot render Defendant eligible for relief under the Act, the Court applauds them

nonetheless and recommends that Defendant continue to improve himself for his eventual release.

       IT IS, THEREFORE, ORDERED that Defendant’s motion to reduce his sentence

pursuant to the First Step Act of 2018 (Doc No. 50) is DENIED.

                                         Signed: March 12, 2020
